Allow me at the outset to congratulate Mr. Holkeri on
his election to the presidency of the General Assembly
and to assure him of the full cooperation of the
delegation of the Islamic Republic of Iran in the
discharge of his important responsibilities. I wish also
to register our appreciation for the efforts of his
predecessor, Mr. Theo-Ben Gurirab, the Foreign
Minister of Namibia. My thanks and gratitude also go
to our Secretary-General for his tireless and
constructive endeavours on behalf of the Organization.
The world is currently undergoing the most
radical changes ever experienced by mankind. In such
a rapidly changing environment, the main challenge
facing the United Nations is to keep pace with events
and try to play a leading role in directing their course
in a way more compatible with the interests of the
overwhelming majority of the world's population. The
recently concluded Millennium Summit provided a
unique opportunity for global leaders to draw up a
collective agenda for addressing this historic challenge.
As the sole universal body, the United Nations is
uniquely positioned to be the instrument of democratic
global change. It can help to ensure that the process of
change and transformation in the global system is
participatory and fair. The focus of our attention at the
global level over the past 55 years has been on the
preservation of international peace, security and
stability. Despite the tremendous economic and
technological progress that has been achieved, justice
29

and universal participation in decision-making and in
the benefits of peace and progress have attracted less
global attention and fewer resources.
As the Secretary-General points out in his
millennium report, the benefits and costs of
globalization have not been evenly distributed. While
world trade has increased more than ten-fold since
1950, over half of the world population continues to
live on less than $2 a day and three quarters of the
world population earn less than 20 per cent of total
global income. The common destiny of humanity in the
age of globalization requires us to reject the illusion of
building islands of affluence, prosperity and stability in
a turbulent sea of war, poverty, disease, ignorance and
insecurity.
Globalization is an economic, social and cultural
reality. It should not just be allowed to happen — it is a
reality that we can and should collectively manage.
One key task is to ensure that the benefits of
globalization are more evenly distributed. The
millennium report of the Secretary-General sets out a
number of realistic and quantifiable targets. Necessary
resources need to be committed and those who have
been mostly on the receiving end of the benefits of
globalization have an added responsibility. The United
Nations machinery should direct and coordinate
bilateral and multilateral efforts in this regard.
Globalization has also further complicated the
global menaces of terrorism, organized crime and drug
trafficking, necessitating the adoption of common and
rule-based strategies to fight and eradicate them.
Terrorism afflicts the entire international community
and must thus be combated in its entirety, regardless of
who its victims or perpetrators may be. In a globalized
world, nothing can justify harbouring or providing safe
haven to terrorists or condoning their activities. No
nation can fight terrorism unilaterally. We need
universal, non-discriminatory and comprehensive
mechanisms to fight terrorism wherever it occurs and
to deprive terrorists of their means of recruitment,
operation and funding.
The role of the United Nations in this regard is
indispensable. In this context, particular attention
needs to be focused on cooperation in the field of
transnational organized crime and drug trafficking,
which, in addition to inflicting their own banes on
humanity, increasingly provide income to terrorist
organizations. We are prepared to participate actively
in any endeavour to combat this scourge.
The menace of drug abuse and trafficking
continues to take a heavy social, economic and
political toll. It particularly afflicts young people, who
embody the future. Combating drug trafficking is a
costly exercise and requires international political will
and serious burden-sharing. The provision of
meaningful financial resources and modern equipment
by target countries can enable transit countries, such as
ours, to combat the problem at a fraction of the cost.
The Islamic Republic of Iran has done more than
its fair share in preventing transit, seizing more than 70
per cent of all narcotics confiscated worldwide. The
financial burden and, more importantly, the human
sacrifice are unsustainable. More than 2,900 Iranian
drug enforcement personnel have been martyred in the
fight against drug traffickers. We appreciate the
cooperation and support extended to Iran by the United
Nations International Drug Control Programme in this
regard, although its limited resources cannot cover the
programmes it wants and needs to implement. It is
important to stress that, in the absence of meaningful
bilateral and multilateral assistance, the Islamic
Republic of Iran will have to allocate most resources to
combating domestic consumption and will not be able
to sustain its fight against drug trafficking with the
same vigour and energy.
As underlined by President Khatami here last
week, the emergence of a world culture is another
reality. But such a culture should not overlook native
local cultures with the aim of imposing itself upon
them. National cultures have gradually evolved in a
process ensuring coherence in spite of the plurality and
diversity that is found in many of them. This process
creates a sense of belonging.
We need the same harmony and sense of
belonging for the emerging world culture. The answer
is participation and not assimilation and imposition.
Last year, I proposed recognition of the right of nations
and peoples to preserve and nourish their culture and
cultural identity. The General Assembly adopted
resolution 54/160 in this regard. We continue to believe
that in the process of globalization, it is essential to
recognize and respect cultural rights of individuals and
communities.
We should transform globalization, particularly in
the area of culture, into a democratic, participatory and
30

natural process of globality. The United Nations can
facilitate this process by promoting dialogue for the
exchange of knowledge, experience and understanding
in diverse areas of culture and civilization. The
promotion of global participation in the process will
prevent a sense of alienation and “cultural
homelessness” in major parts of the world.
The designation of the year 2001 as the United
Nations Year of Dialogue among Civilizations is the
first step in this direction. The unprecedented
worldwide reception of this proposal indicates first and
foremost a general need for dialogue. The round table
on dialogue among civilizations, which was held here
in New York on the eve of the Millennium Summit
with the participation of a significant number of heads
of State, Foreign Ministers and prominent scholars and
thinkers, underlined that dialogue should become the
new paradigm of international relations. This
constituted a proper launching of the United Nations
Year of Dialogue. It must be augmented by serious
programmes and the commitment of all to make this a
meaningful reality which should persist in human
experience long after the United Nations Year of
Dialogue ends. In this context, the Organization of the
Islamic Conference (OIC), which is currently chaired
by President Khatami, has recently adopted a draft
“global agenda on dialogue among civilizations”, to be
submitted to the General Assembly at its fifty-sixth
session. We hope that in the course of the next several
months, consultations between various delegations will
lead to further enrichment and the adoption of this draft
at the next General Assembly.
The United Nations can naturally play a leading
role in the democratic global change in the political
scene. Crises in disparate parts of the world challenge
the relevance of the United Nations, requiring it not to
take the back seat.
The situation of Palestine represents a vivid
illustration of the failure of the international
community to provide justice to millions of people
deprived of their homeland and the most fundamental
human rights through State terrorism, aggression and
foreign occupation. Of over 7.5 million Palestinians, 4
million live in diaspora, and many of the rest under
foreign domination. This lies at the heart of the
Palestinian question. Disregarding the joint processes
of expulsion and occupation cannot lead to the
restoration of peace and tranquillity in that volatile
region. In fact, Israel's persistent disregard for the
rights of the Palestinian people, coupled with Zionist
policies of aggression, State terrorism and acquisition
of weapons of mass destruction, continue to pose the
greatest threat to regional peace, security and stability.
Palestine belongs to all Palestinians irrespective of
their creed. Peace can return to the region only through
an end to the occupation of all Arab and Muslim
territories, including the Golan Heights, the restoration
of the rights of Palestinian people, including their right
to return to their homeland, the exercise of their
inalienable right to self-determination through
democratic means and the establishment of their
independent State with Al-Quds al-Sharif as its capital.
The persistence of the tragic fratricide in
Afghanistan, along with the dire humanitarian
situation, violations of human rights, particularly those
of women and girls, the production and trafficking of
narcotics and the harbouring and training of terrorists
have created a human catastrophe. Peace and national
reconciliation can be attained only through abandoning
the illusion of a military solution and the domination of
one ethnic group. The United Nations, through the
Special Representative of the Secretary-General and
the “six plus two” Group, continues to provide the
most suitable mechanism to facilitate intra-Afghan
dialogue aimed at a responsible, broad-based, multi-
ethnic and fully representative government. The
Islamic Republic of Iran has played an active role in
this process. Also, in his capacity as Chairman of the
OIC, President Khatami has undertaken an initiative to
bring the warring factions to negotiations. We are
prepared to continue this exercise in close coordination
with the United Nations.
There are other humanitarian challenges emerging
globally, requiring the United Nations to respond.
Failure to act may bring about arbitrary and
selective — and, naturally, politically motivated —
responses from States and non-universal organizations.
The articulation of the criteria for rule-based reaction
and the allocation of necessary resources and capacity-
building in the United Nations for timely response
constitute two major tasks ahead. As the Secretary-
General has pointed out, prevention through diplomacy
and economic development is the most effective and
least costly type of global engagement.
Good-governance at the international level
requires the provision of rational and comprehensive
mechanisms to ensure security for all. Nuclear
disarmament is the most fundamental priority in this
31

regard. It is imperative to initiate multilateral
negotiations for the elimination of all nuclear weapons,
within a time-bound framework and through a
comprehensive and universal convention. The proposal
of the Secretary-General to convene an international
conference on nuclear weapons is a valuable
contribution; such a conference could build upon our
collective achievement during the Nuclear Non-
Proliferation Treaty (NPT) Review Conference.
Furthermore, following the outcome of the NPT
Review Conference, serious and comprehensive
international pressure should come to bear on Israel to
accede to the Treaty and to put its installations under
International Atomic Energy Agency (IAEA)
safeguards. This would pave the way for the
establishment of a zone free from weapons of mass
destruction in the Middle East.
Finally, in reforming global governance, the role
and efficiency of the General Assembly, as the sole
democratic, universal and transparent organ of the
United Nations, must be augmented. It should focus its
deliberations on contemporary challenges rather than
hold outdated debates, coupled with effective responses
to the reports of other organs of the United Nations,
particularly the Security Council.
Efforts to work out a special political role for the
United Nations come at a time when the Organization
is in one of the worst periods of its existence from a
financial perspective. The tasks that the international
community expects the United Nations to fulfil require
more innovative ways of raising money for the smooth
functioning of the Organization.
In this context, it may be instructive to remember
that if only a tiny percentage of the military
expenditures of the Member States were allocated to
the specific activities of the United Nations, the goal of
creating a more secure global environment would be
much more efficiently achieved.
The current session of the General Assembly
follows the Millennium Summit, the Inter-
Parliamentary Union summit, the global gathering of
religious leaders and the United Nations Educational,
Scientific and Cultural Organization roundtable on
dialogue among civilizations. As such, it represents a
tremendous and historic opportunity to take advantage
of the political will expressed in those unprecedented
gatherings, to operationalize their declarations and
decisions, and to move the United Nations forward to
an era of stability, justice, peace and good governance,
through participation and the rule of law.
Commensurate with such a historic opportunity, we are
all accountable before our own people and the people
of the world.